Citation Nr: 0634448	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from January 1961 
to January 1972.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied TDIU.  The Board 
thrice previously remanded the issue, in September 2002, 
September 2003, and June 2005.  Other issues on appeal have 
been resolved.  Due to circumstances potentially favorable to 
the veteran's claim, the case must again be remanded for 
development of an intertwined issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidentiary record reflects that the veteran is service-
connected for residuals of fracture of the left femur, rated 
10 percent disabling; a right ankle neuroma residual of nerve 
biopsy, rated 10 percent disabling; residuals of spontaneous 
pneumothorax, rated noncompensably (zero percent) disabling; 
surgical scars in the left hip area, rated noncompensably 
disabling; and residuals of fracture of the mandible, also 
rated noncompensably disabling.  The veteran is only 20-
percent service connected.  38 C.F.R. § 4.25 (2006).  The 
medical record reflects that for multiple decades the veteran 
has suffered from a progressive demyelinating neuropathy, 
sometimes characterized as Charcot-Marie-Tooth disease, the 
exact cause of which is unknown.  There is a consensus 
medical opinion that the veteran is precluded from gainful 
work due to this disorder.  The veteran has informed that he 
has not worked since 1990, and that he was forced to cease 
working due to this neurodegenerative disability.  

The veteran in March 2006 was afforded a VA examination to 
address whether service-connected disabilities caused him to 
be incapable of obtaining or retaining substantially gainful 
employment.  38 C.F.R. §§ 3.321(b), 4.16 (2006).  The 
examiner concluded that they did not.  However, the examiner 
noted that a treating VA physician, in a prior treatment 
record, opined as to the veteran's exposure in service to 
Agent Orange contributing to his Charcot-Marie-Tooth disease.  
The VA examiner also noted that a physician who had known the 
veteran for 20 years provided an opinion, dated September 22, 
2004, as to the possibility that the Charcot-Marie-Tooth 
disease was related to the veteran's exposure to Agent Orange 
in Vietnam.  If service connection for Charcot-Marie-Tooth 
disease were to be established, that would overwhelmingly 
improve the likelihood of a grant of TDIU, or otherwise may 
result in a 100 percent disability rating solely for Charcot-
Marie-Tooth disease.  Hence, a claim of entitlement to 
service connection for Charcot-Marie-Tooth disease as due to 
Agent Orange exposure is raised by two new medical opinions 
noted by the March 2006 VA examiner as addressing a causal 
link between Agent Orange exposure and Charcot-Marie-Tooth 
disease.  This claim is inextricably intertwined with the 
TDIU claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before the VA must be adjudicated prior to a final 
order on the pending claim, so as to avoid piecemeal 
adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Unfortunately, those August 22, 2005 and September 22, 2004 
medical records noted by the March 2006 VA examiner are not 
contained in the claims folder, and need be obtained as 
pertinent to the claim for service connection for Charcot-
Marie-Tooth disease, to include, as due to Agent Orange 
exposure in service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  In some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue. 38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between Agent Orange exposure and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 68 Fed. Reg. 27630-41 (2003).  
However, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Hence, the veteran may support with affirmative 
medical opinion evidence a claim for service connection for 
Charcot-Marie-Tooth disease as due to Agent Orange exposure.

This remand is necessitated in part by the duty to assist 
pursuant to a body of laws known collectively as the 
"VCAA."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
2006), VA has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005).  VCAA letters were sent to the veteran in December 
2004 and February 2006.  However, while this case was 
undergoing development, additional guidance concerning notice 
and development was provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appropriate notice 
will be undertaken as part of the development requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims files 
and satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  In 
particular, the veteran should be afforded 
notice of the evidence required to support 
a claim for service connection for 
Charcot-Marie-Tooth disease, to include as 
due to Agent Orange exposure, pursuant to 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994), and the respective roles of VA 
and the veteran in obtaining that evidence 
and developing that service connection 
claim.  Necessarily, appropriate notice 
should also address the TDIU claim.

2.  The veteran's service personnel 
records should be obtained for all periods 
of active service, to ascertain the all 
period(s) of stationing in Vietnam.  

3.  With appropriate authorization from 
the veteran, as needed, the August 22, 
2005 and September 22, 2004 medical 
records noted by the VA examiner in the 
March 2006 VA examination report, should 
be obtained and associated with the claims 
folder.  No authorization for VA records 
is needed.  All additional unobtained 
medical records from VA and private 
sources, including from the physicians who 
authored the August 22, 2005 and September 
22, 2004 records, should also be obtained 
and associated with the claims folders.  

4.  Thereafter, the claims folders should 
be provided to the VA examiner who 
conducted the March 2006 VA examination, 
and that examiner should provide an 
opinion, including based on the noted 
August 22, 2005 and September 22, 2004 
medical record opinions addressing the 
subject, whether it is at least as likely 
as not that the veteran's Agent Orange 
exposure in service contributed to the 
development of Charcot-Marie-Tooth 
disease.  

If the March 2006 VA examiner is 
unavailable, then the veteran must be 
afforded an additional examination by a VA 
neurologist, to address this question.  
The claims folders must be made available 
to the examiner for review before the 
examination.  

The examiner should provided a complete 
explanation for any opinion provided.  If 
the question cannot be answered without 
resorting to medically unsupported 
speculation, the examiner should so state.  

5.  Thereafter, and following any other 
indicated development, the RO should 
adjudicate the issue of entitlement to 
service connection for Charcot-Marie-Tooth 
disease, to include, as due to Agent 
Orange exposure, if denied, an appeal must 
be completed to get the matter before the 
Board.  Thereafter, as appropriate, the RO 
should readjudicate the TDIU claim de 
novo, as indicated.  If TDIU is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned to 
the Board for further consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



